FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 08-50403
                Plaintiff-Appellee,            D.C. No.
               v.                           3:07-cr-03238-
JUAN HERMAN LEMUS,                             VQH-1
                                          Southern District of
             Defendant-Appellant.
                                              California,
                                              San Diego

                                              ORDER

                   Filed February 18, 2010

    Before: Ronald M. Gould, Johnnie B. Rawlinson and
               Jay S. Bybee, Circuit Judges.

                          Order;
              Dissent by Chief Judge Kozinski


                           ORDER

  A judge of this court sua sponte called for this case to be
reheard en banc. A vote was taken, and a majority of the
active judges of the court did not vote for a rehearing en banc.
Fed. R. App. P. 35(f). The call for this case to be reheard en
banc is DENIED.



Chief Judge KOZINSKI, with whom Judge PAEZ joins, dis-
senting from the denial of rehearing en banc:

   This is an extraordinary case: Our court approves, without
blinking, a police sweep of a person’s home without a war-

                             2529
2530                UNITED STATES v. LEMUS
rant, without probable cause, without reasonable suspicion
and without exigency—in other words, with nothing at all to
support the entry except the curiosity police always have
about what they might find if they go rummaging around a
suspect’s home. Once inside, the police managed to turn up
a gun “in plain view”—stuck between two cushions of the liv-
ing room couch—and we reward them by upholding the
search.

   Did I mention that this was an entry into somebody’s home,
the place where the protections of the Fourth Amendment are
supposedly at their zenith? The place where the “government
bears a heavy burden of demonstrating that exceptional cir-
cumstances justif[y] departure from the warrant requirement.”
United States v. Licata, 761 F.2d 537, 543 (9th Cir. 1985).
The place where warrantless searches are deemed “presump-
tively unreasonable.” Payton v. New York, 445 U.S. 573, 586
(1980).

   Government encroachment into the home, which I
lamented three years ago in United States v. Black, 482 F.3d
1044, 1045-46 (9th Cir. 2007) (Kozinski, J., dissenting from
the denial of rehearing en banc), has continued, abetted by the
creative collaborators of the courts. This is another example:
The panel goes to considerable lengths to approve a fishing
expedition by four police officers inside Lemus’s home after
he was arrested just outside it. The opinion misapplies
Supreme Court precedent, conflicts with our own case law
and is contrary to the great weight of authority in the other
circuits. It is also the only case I know of, in any jurisdiction
covered by the Fourth Amendment, where invasion of the
home has been approved based on no showing whatsoever.
Nada. Gar nichts. Rien du tout. Bupkes.

   Whatever may have been left of the Fourth Amendment
after Black is now gone. The evisceration of this crucial con-
stitutional protector of the sanctity and privacy of what Amer-
                   UNITED STATES v. LEMUS                2531
icans consider their castles is pretty much complete. Welcome
to the fish bowl.

   1. The panel approves the entry of a team of police into
Lemus’s home by relying on Maryland v. Buie, 494 U.S. 325
(1990), but Buie is nowhere on point. Buie was a case where
the police were already legitimately inside the home when
they arrested the suspect. Id. at 328. The question was
whether they could look in the area immediately adjoining the
arrest where someone who could ambush them might be hid-
ing. Id. at 328, 330, 333. The Court recognized that police
inside an arrestee’s home are peculiarly vulnerable because
they are on the suspect’s turf—a place where someone dan-
gerous might be hiding. Id. at 333-36. The risk is present in
every case because a suspect’s home is inherently dangerous
for police who must enter to make an arrest. Id. But Buie says
nothing at all about police who conduct an arrest outside of
the home. It does not authorize police to enter a home for the
very purpose of conducting a search. That is the situation we
have here.

   Lemus was in his side yard when Detectives Longoria and
Diaz called out that they were there to arrest him. Two patrol
officers arrived at the scene just as Lemus started to back
slowly towards his living room door. After he opened it,
“[t]he officers were there in an instant, taking hold of Lemus
and handcuffing him before he could fully enter the doorway
and retreat into his living room.” United States v. Lemus, 582
F.3d 958, 960 (9th Cir. 2009). Note: They grabbed him and
had him handcuffed “before he could fully enter the doorway”
and before he could “retreat into his living room.” Instead of
walking away with the handcuffed Lemus in tow, the officers
entered the apartment and had a good look around. “Checked
the bedroom and bathroom too.” Id. The detectives then went
into the living room, where Longoria found a gun. Id. at
960-61.

  The panel says the police could enter the home—with no
suspicion whatsoever—because Lemus’s living room “imme-
2532                 UNITED STATES v. LEMUS
diately adjoined” the place surrounding the arrest, Lemus, 582
F.3d at 964, but Buie only authorizes a suspicionless search
when the police make an “in-home arrest” (and then only for
a small area near the arrest, not a grand tour of the entire
apartment). 494 U.S. at 333-36. Here there was no in-home
arrest. How do we know this? Because the opinion says so:
After making the arrest, Longoria “sent” the patrol officers
“in” to Lemus’s apartment. Lemus, 582 F.3d at 960. Officers
who are already inside an apartment don’t need to be sent in.

   The entire justification Buie gives for a warrantless search
is that officers must be able to protect themselves when they
perform an “in-home arrest.” Buie, 494 U.S. at 333-34 & n.1
When an arrest doesn’t take the police into a suspect’s home,
they aren’t forced into the “confined setting of unknown con-
figuration” that Buie worries about. Id. at 333. They’re out-
side, just the same as in an “on-the-street or roadside
investigatory encounter.” Id. Yet “[e]ven in high crime areas,
where the possibility that any given individual is armed is sig-
nificant,” the Court still requires “reasonable, individualized
suspicion” before police can perform a search. Id. at 334 n.2.

   The panel’s fig leaf for this clearly illegal search is that “at
most Lemus was only partially outside” of his living room
door when the officers seized him. Lemus, 582 F.3d at 963.
So what? Under Buie, Lemus’s location at the time of arrest
is irrelevant; it’s the location of the police that matters. Buie
authorizes a search incident to an in-home arrest because
being inside a suspect’s home “puts the officer at the disad-
vantage of being on his adversary’s ‘turf,’ ” 494 U.S. at 333
(emphasis added), where the officer has more to fear than in
an “on-the-street-encounter[ ].” Id. at 334 n.2. If the police
surround a suspect’s home, guns drawn, and order him out—
and he complies—may the police go rummaging through his
home without suspicion because the suspect was arrested
when he was inside? Surely not.

   Whatever portion of Lemus’s body may have gotten into
his living room, the officers seized and handcuffed him with-
                     UNITED STATES v. LEMUS                   2533
out themselves entering. Lemus, 582 F.3d at 960. Here is how
Longoria testified about the arrest:

    Q: Okay. Now when you arrested Mr. Lemus, he
    was standing in front of the sliding glass door?

    A: No, he had—he had stepped back into the sliding
    glass door. He had just broken the threshold pretty
    much.

    Q: So he wasn’t in the apartment, he was just inside
    the door?

    A: No, he was inside the apartment. He had stepped
    back into the apartment breaking the threshold into
    the apartment, and that is where we immediately
    grabbed up [sic] him before he could make it into
    one of the rooms there.

(emphasis added). [ER 42] Note the emphasis on “breaking
the threshold;” this was a well-coached witness. But what his
testimony makes clear is that the officers were not required
to go inside Lemus’s home to arrest him; they chose to go
inside, unnecessarily exposing themselves to the very danger
the Supreme Court sought to ameliorate in Buie. The district
court’s findings and Longoria’s affidavit confirm this. [ER
10-11, 14, 60]

   Warrantless searches have “always been considered to be
a strictly limited right . . . grow[ing] out of the inherent neces-
sities of [certain] situation[s].” Chimel v. California, 395 U.S.
752, 759 (1969) (internal quotation marks omitted). The
“scope” of a warrantless search “must therefore be strictly
defined in terms of the justifying ‘exigent circumstances.’ ”
Coolidge v. New Hampshire, 403 U.S. 443, 478 (1971). The
Buie exception is particularly toxic to Fourth Amendment val-
ues because it permits a search with zero individualized
suspicion—with nothing at all but the presumption that the
2534               UNITED STATES v. LEMUS
home is a dangerous place for the police. This is a fair pre-
sumption if the police are already inside the home and
exposed to danger. But to use the exception as a wedge for
entering the home turns Buie inside out.

   2. We’ve dealt with an arrest made just outside the home
before. In United States v. Paopao, 469 F.3d 760 (9th Cir.
2006), we upheld a search of an apartment after officers
arrested a man in the hallway right outside, but only because
the officers had “a reasonable suspicion of danger.” Id. at 766
(citing Buie, 494 U.S. at 335-36). The opinion nowhere cites
Paopao. It’s not because the panel wasn’t aware of the case—
both parties cited it in their briefs.

   The panel quotes instead from an older case, United States
v. Hoyos: “A bullet fired at an arresting officer standing out-
side a window is as deadly as one that is projected from one
room to another.” 892 F.2d 1387, 1397 (9th Cir. 1989), over-
ruled on other grounds by United States v. Ruiz, 257 F.3d
1030, 1032 (9th Cir. 2001) (en banc). Yet Hoyos required the
arresting officers to articulate reasonable suspicion that they
might be shot from inside the apartment. Id. at 1397-98. The
panel here allows a search without any suspicion. Merging
Hoyos and Buie, as the panel does, allows police to search an
arrestee’s home without suspicion, so long as the arrest is
within a rifle shot of the home.

   No other circuit allows entry into the home on less than
reasonable suspicion. E.g., United States v. Lawlor, 406 F.3d
37, 39, 41 (1st Cir. 2005) (entry through an open door to
search the home after an “arrest that occurs just outside the
home” requires reasonable suspicion); United States v.
Cavely, 318 F.3d 987, 994-96 (10th Cir. 2003) (arrest “just
outside of the back door”); United States v. Colbert, 76 F.3d
773, 776-77 (6th Cir. 1996) (“just outside a home”); United
States v. Henry, 48 F.3d 1282, 1284 (D.C. Cir. 1995) (“just
outside the open door”); United States v. Oguns, 921 F.2d
                   UNITED STATES v. LEMUS                 2535
442, 445-47 (2d Cir. 1990) (“just outside of [defendant’s]
apartment”).

   The panel cites not one case that stands for the contrary
proposition. Its cases from the Second, Seventh and D.C. Cir-
cuits all involved arrests inside, not outside, the home. Peals
v. Terre Haute Police Dep’t, 535 F.3d 621, 624-25, 628 (7th
Cir. 2008) (arrest occurred inside defendant’s garage); United
States v. Thomas, 429 F.3d 282, 287-88 (D.C. Cir. 2005)
(inside apartment); In re Sealed Case 96-3167, 153 F.3d 759,
762-63, 770 (D.C. Cir. 1998) (inside bedroom); United States
v. Lauter, 57 F.3d 212, 213, 216-17 (2d Cir. 1995) (inside
apartment). The Fifth Circuit case it cites, United States v.
Charles, 469 F.3d 402, 405-06 (5th Cir. 2006), involved a
storage unit, not a home.

   3. How has it come to this? There’s a simple answer: Plain
view is killing the Fourth Amendment. Because our plain-
view case law is so favorable to the police, they have a strong
incentive to maneuver into a position where they can find
things in plain view, or close enough to lie about it.

   This is a case in point. While the officers were finishing
their room-to-room sweep of Lemus’s apartment, apparently
finding no one and nothing suspicious, the detectives entered
as well. Yet Buie permits only a sweep for people who might
be dangerous. Once the officers found no one in the living
room, what authorized entry by the detectives? There was
absolutely no reason for the detectives to enter except to try
to find contraband in “plain view.” So, the detectives went in
and, while there, Diaz thought he saw “something sticking out
from the couch” that “looked like the butt of a weapon.”
Lemus, 582 F.3d at 960. Longoria then lifted the couch cush-
ion “to make sure” and found a gun. Id. at 961. Under what
theory of “plain view” may police lift cushions off a couch to
make sure something is contraband? Why weren’t the officers
required to get a warrant—if they could—based on what they
saw, before rummaging through the couch?
2536               UNITED STATES v. LEMUS
   If the officers and detectives had truly feared for their
safety, they would certainly have moved away from Lemus’s
apartment once they took him into custody. Instead, they did
the very thing that Buie says puts a police officer in danger:
They went inside a suspect’s home. They didn’t just peek
either, which might be consistent with a claim that they were
checking to make sure they could retreat unmolested. The
officers swept every room; Longoria and Diaz hung out in the
living room long enough to study Lemus’s couch and dig
through its cushions. The officers clearly took advantage of
Lemus’s arrest to conduct a leisurely search of his home look-
ing for contraband. The story that the officers went inside to
protect their safety is so transparently contrived that my col-
leagues can’t even tell it with a straight face. Id. at 960-61.

   These officers were never at risk from anyone within the
apartment, and they knew it. Longoria and Diaz had been to
Lemus’s apartment before and knew he lived alone. There
wasn’t any evidence Lemus had an accomplice in the crime
the police thought he had committed. Before arresting him,
Longoria and Diaz watched his apartment for over an hour,
beginning in the early morning, but they saw no one go in or
out until Lemus emerged and walked over to his mother’s
house. And when they finally saw Lemus walking back to his
apartment—the time when the detectives sprung into action—
he was alone.

   The part of the story where Lemus was arrested with one
foot inside the door was never mentioned by the detectives
until the suppression hearing. It was not in the probable cause
statement supporting the warrant application (which was
obtained after the officers had already gone digging through
the couch cushions) or in the two-and-a-half-page narrative
report Longoria prepared about the arrest. [ER 30, 42-43] It
was a detail conveniently—but not very convincingly—added
when they realized the search was no good and thought this
(irrelevant) fact might redeem it.
                    UNITED STATES v. LEMUS                 2537
   Plain view encourages the police to find every possible
loophole to get themselves into a place where they can take
a good look around, discover some evidence and then get a
warrant to seize what they already know is there. This tire-
some two-step is the new dropsy evidence. As often as not,
the chance of hitting the plain-view jackpot is what drives the
police into a man’s house, his doctor’s office or his ISP. Care-
fully drawn limitations in a warrant and narrow justifications
for exceptions to the warrant requirement are becoming after-
thoughts. “Police officer safety,” the narrow justification in
Buie, had nothing to do with this search. Gathering evidence
did. We should not abet such skirting of the Fourth Amend-
ment by the police; it only encourages them to do worse.